Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is to rectify an error in the rejection of claim 8, now incorporated into independent claim 1, in the previous action mailed 12/18/2020 and in response to the amendment filed 2/17/2021.  Claims 1, 46 are added; claims 8, 24-25 are cancelled; claim 47 is added.  Accordingly, 1-7, 9-23 and 26-47 are currently pending in the application.

The clock is being restarted from the mail date of present communication and applicant has 3 months from this mail date.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner acknowledges applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection as set forth in paragraph 6, of office action mailed 12/18/2020.  However, the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1): “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not 

Claim Objections

Claim 47 is objected to because of the following informalities:  Claim 46 recites “V is a methacrylate, L is a C1 to C12 alkylene” and should read “L is a methacrylate, V is a C1 to C12 alkylene”, since L in independent claim 1 is ethylenically unsaturated polymerizable group and V is a linker group.  Appropriate correction and/or clarification to the typographical error are required.


Double Patenting

Claims 1-7, 9-23 and 46-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of copending Application No. 16/415,281 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to water extractable ophthalmic device comprising one or more cyclic lactam, one or more bulky siloxane monomers, organosilicon containing monomer, and a mixture of two different crosslinking agents with one crosslinking agent containing at least two ethylenically unsaturated end groups are (meth)acrylate containing reactive end groups and one or more second crosslinking agent comprising at least two ethylenically unsaturated end groups wherein at least one of the ethylenically unsaturated end group is a non-(meth)acrylate end group with the water extractable ophthalmic device having similar equilibrium water content, contact angle and oxygen permeability.  The organosilicon monomer of present claims is open to being a block copolymer (of copending claims).  .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

Claims 1-7, 9-12, 16-17, 20-23 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Nunez et al (US 2009/0018233 A1) in view of Awasthi et al (US 8,827,447 B2).
Regarding claims 1-4, Nunez et al disclose polymer material useful as an ophthalmic device (paragraph 0002).  See example 9D, wherein the polymer is formed from VCa1D11 (i.e. a non-bulky organosilicon-containing monomer), Tris (i.e. tris-(trimethylsiloxy)-3-methacryloxypropylsilane, see paraqraph 0135 and reads on bulky siloxane monomer in present claim 1), NVP (i.e. N-vinyl pyrrolidone and reads on cyclic lactam in present claim 1), TEGDMA (i.e. triethylene glycol dimethacrylate and reads on the first crosslinking agent in present claim 1), and 1,6-hexanediol bis(N-vinyl carbamate) from ex. 2 (see paragraph 0129 and reads on second crosslinking agent in present claim 1).  The hydrogel films have a Dk of 85 Barrers (i.e. reads on oxygen permeability in present claim 1).
Nunez et al differs with respect to the water content, and silent with respect to contact angle and the species of non-bulky organosilicon containing monomer.
However, Nunez et al in the general disclosure teach that silicone hydrogels after hydration typically comprise from 10 to 60 weight percent water (paragraph 0104) which overlaps with the water content in present claims 1-4.  Wettability is measured by measuring contact angle (paragraph 0106).  Additionally, Awasthi et al teach polymeric compositions useful in the manufacture of ophthalmic devices having desirable physical characteristics such as low modulus of elasticity, improved lubricity and hydrolytic stability and contain monoethylenically unsaturated polymerizable group containing polycarbosiloxane monomers (col. 1, lines 15-25).  Polycarbosiloxane monomers refer to monomers having at least one silyl-alkyl-siloxanyl.  The alkyl portion of silyl-alkyl-siloxanyl is a linking group between the silyl and siloxanyl group and is preferably 2-7 carbon atoms in length (col. 2, lines 24-31).  Preferred monomers are exemplified by - 
    PNG
    media_image1.png
    105
    464
    media_image1.png
    Greyscale
 (col. 4, lines 13-60) which reads on the species of non-bulky organosilicon containing monomer in present claim 1.  Organosilicon containing hydrogels are prepared by polymerization of a mixture containing at least one organosilicon containing monomer and at least one hydrophilic monomer.  Methacrylamide crosslinkers such as Ma2D37 allow the incorporation of greater amounts of hydrophilic comonomer into the mix than its methacrylate counterparts.  This greater amount of hydrophilic comonomers provides a finished lens with higher water content and improved wettability (col. 10, lines 23-37).  Therefore, in light of the teachings in Awasthi et al and general disclosure of Nunes et al, it would have been obvious to one skilled in art prior to the filing of present application, to include the polycarbosiloxane monomer and methacrylamide crosslinker, of Awasthi et al, in the hydrogel film of exemplary embodiment, of Nunes et al, for obtaining a hydrogel film with higher water content and wettability which is related to contact angle (such as in present 0, from about 300 to about 500, from about 300 to about 450 and equilibrium water content of at least about 50%, from about 50 wt% to 70 wt%, from about 55 wt% to about 65 wt%) and obtain an ophthalmic device with improved properties, absent evidence to the contrary.
Regarding claim 5, Nunez et al teach that use of a corresponding crosslinking agent for each of the hydrophilic and the at least one lens monomer ensures a mutually compatible polymer.  As a result, the amount of hydrophilic monomer or hydrophilic oligomer that is extractable is significantly reduced (paragraph 0024).  See example 6A, wherein the extraction amount is about 8.7 wt% (Table 4).
Regarding claims 6 and 7, see example 9D, of Nunez et al, wherein the NVP (i.e. cyclic lactam) is present in amounts of 30.5% by weight.
Regarding claim 9, examples of silicon containing monomers, in Nunez et al, include bulky polysiloxanylalkyl(meth)acrylic monomers (paragraph 0058).
Regarding claim 10, examples of silicon containing monomers, in Nunez et al, include 3-[tris(trimethylsiloxy)silyl]propyl vinyl carbamate (paragraph 0066).
Regarding claim 11, see example 9D, of Nunez et al, wherein the polymer is formed from a monomer mixture containing TEGDMA (i.e. triethylene glycol dimethacrylate).
Regarding claim 12, see example 9D, of Nunez et al, wherein the polymer is formed from a monomer mixture containing 1,6-hexanediol bis(N-vinyl carbamate) from ex. 2, see paragraph 0129).
Regarding claim 16, see example 9D, of Nunez et al wherein the polymer is formed from a monomer mixture containing 22% by weight of VCa1D11 (i.e. reads on the amount of non-bulky organosilicon containing monomer in present claim 16), 30% by weight of Tris (i.e. tris-(trimethylsiloxy)-3-methacryloxypropylsilane, see paraqgraph 0135 and reads on bulky siloxane monomer and its amount in present claim 16), NVP, 
Regarding claim 17, see example 9D, of Nunez et al, wherein HEMA is present in amounts of 8.6% by weight (also see paragraph 0043 of present application wherein minor amount of additional hydrophilic monomer is defined as less than or equal to about 10% by weight).
Regarding claim 20, see example 9D, of Nunez, wherein the polymer mixture comprises 3-Me-3-pentanol (i.e. reads on diluent in present claim 20).
Regarding claim 21, see example 10D, wherein the diluent includes hexanol (i.e. reads on the monohydric alcohol in present claim 1).  Additionally, it is noted that hexanol (i.e. a C6 monohydric alcohol) is a homolog of pentanol (i.e. C5 monohydric alcohol).  Case law holds that structural similarities have been found to support a prima facie case of obviousness. See, In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers).  
Regarding claim 22 and 23, Nunez et al teach contact lens materials (paragraph 0051) and hydrogel films (paragraph 0145).
Regarding claim 46, in addition to 8a to 8c above, Nunez et al teach a dual radical cure polymer (title) and the silicon hydrogels are released from their respective molds (paragraph 0144).  Curing monomer mixture in the mold is implicit in the releasing of hydrogel from the mold.  Additionally, claims are written in a product-by-process form.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 47, see 8a to 8c above.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nunez et al (US 2009/0018233 A1 - hereafter Nunez ‘233) in view of Awasthi et al (US 8,827,447 B2) and Nunez et al (US 8,807,745 B2 - hereafter Nunez ‘745).
The discussion with respect to Nunez ‘233 and Awasthi et al in paragraph 8 above is incorporated here by reference.
Nunez ‘233 and Awasthi et al are silent with respect to UV blocker.
However, Nunez ‘745 teaches substantially fully copolymerized UV blocking hydrogel lens demonstrating sufficient blocking of UV light to meet at least FDA class II specifications (abstract).  The use of UV blockers in ophthalmic devices is known.  UV light in the 210-315 nm range may cause corneal damage.  Thus, ocular devices containing UV absorbers are desirable (col. 3, lines 48-50).  Therefore, in light of the teachings in Nunez ‘745, it would have been obvious to one skilled in art prior to the filing of present application, to include the UV blocker of Nunez ‘745, into the hydrogel, of Nunez ‘233 in view of Awasthi et al, for above mentioned advantages.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nunez et al (US 2009/0018233 A1) in view of Awasthi et al (US 8,827,447 B2) and Lai (US 5,449,729).
The discussion with respect to Nunez et al and Awasthi et al in paragraph 8 above is incorporated here by reference.

However, Lai in the same field of endeavor teach novel crosslinking agents to prepare novel UV curable hydrophilic copolymers suitable for use as contact lenses (abstract).  When a specific copolymer system is desired which includes both a methacrylate containing monomer and a non-acrylic vinyl containing monomer polymerization problems occur as a result of the varying reactivity of two monomer types (col. 1, lines 42-46).  Hydrogel system employing a crosslinker able to compatibilize groups of varying reactivities would be highly advantageous (col. 4, lines 22-25).  See example 3, wherein the crosslinker methacryloxyethyl vinyl carbamate is prepared (col. 15, line 5) and is represented by formula - 
    PNG
    media_image2.png
    116
    381
    media_image2.png
    Greyscale
 (i.e. reads on the second crosslinker wherein X = O, Y = NH and Z = O).  Therefore, in light of the teachings in Lai, it would have been obvious to one skilled in art prior to the filing of present application to include the crosslinker, of Liu in the hydrogel, of Nunez et al in view of Awasthi et al, for above mentioned advantages.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nunez et al (US 2009/0018233 A1) in view of Awasthi et al (US 8,827,447 B2) and Liska et al (US 2016/0243279 A1).
The discussion with respect to Nunez et al and Awasthi et al in paragraph 8 above is incorporated here by reference.
Nunez et al and Awasthi et al are silent with respect to species of the second crosslinking agent.

    PNG
    media_image3.png
    77
    172
    media_image3.png
    Greyscale
 wherein m ranges from 2 to 3 (paragraph 0007-0008) and R2 is a carbon chain having 1 to 30 carbon atoms (paragraph 0009-0011).  Examples of vinyl carbonates include 
    PNG
    media_image4.png
    92
    300
    media_image4.png
    Greyscale
 (paragraph 0094).  The composition can be used to make contact lenses and may be configured as an ocular drug delivery system (paragraph 0142).  Therefore, in light of the teachings in Awasthi et al, it would have been obvious to one skilled in art prior to the filing of present application, to include the vinyl carbonate, of Liska et al, in the polymerization product, of Nunez et al in view of Awasthi et al, for above mentioned advantages.

Allowable Subject Matter

Claim 14 is allowed over prior art with the proviso that a proper terminal disclaimer is filed or the obviousness-type double patenting rejection is overcome.

Response to Arguments

The rejections under 35 U.S.C. as set forth in paragraphs 6-10, of office action mailed are withdrawn in view of the amendment and new grounds of rejection set forth in this office action.

It is noted that applicant's arguments, filed 2/17/2021, regarding the cited art of Awasthi in relation to examples in Table 1, have been addressed in office action mailed 12/18/2020 and incorporated here by reference.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764